DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims 1, 7 and 13, the prior art on record does not teach or fairly suggest the combination of the limitations: “monitoring data associated with the plurality of computing devices; classifying the monitored data into a plurality of categories using a machine learning algorithm configured to assign a category for a data file based on characteristics of the data file; for each respective data file of the monitored data, evaluating compliance by: retrieving one or more policies associated with a respective category of the respective data file; and determining whether respective data file complies with the one or more policies; generating a compliance map based on the compliance with policies for each respective data file of the monitored data, wherein the compliance map indicates the vulnerabilities on the plurality of computing devices; determining whether the vulnerabilities indicated in the compliance map are actionable; and in response to determining the vulnerabilities are actionable, requesting actions to be performed on the plurality of devices to remediate the vulnerabilities and non-compliance.” Claims 2-6, 8-12 and 14-18 depend on claims 1, 7 and 13 respectively and are allowed wit the same rationale thereto. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA

Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435